Exhibit 99.1 N e w sR e l e a s e Chesapeake Energy Corporation P. O. Box 18496 Oklahoma City, OK73154 FOR IMMEDIATE RELEASE OCTOBER 10, 2008 CONTACTS: JEFFREY L. MOBLEY, CFA SENIOR VICE PRESIDENT – INVESTOR RELATIONS AND RESEARCH (405) 767-4763 jeff.mobley@chk.com MARC ROWLAND EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER (405) 879-9232 marc.rowland@chk.com CHESAPEAKE ENERGY CORPORATION ANNOUNCES 2008 INVESTOR AND ANALYST MEETING MAJOR TOPICS OKLAHOMA CITY, OKLAHOMA, OCTOBER 10, 2008 – Chesapeake Energy Corporation (NYSE:CHK) today announced a listing of major topics that will be addressed at its 2008 Investor and Analyst Meeting that will be held in Oklahoma City, OK on October 15 and 16, 2008. Financial Topics Sale of Leasehold and Producing Properties:Chesapeake continues to make progress in its previously announced plans to sell certain leasehold and producing properties to build its cash reserves during the ongoing financial market crisis.The company is planning to generate cash proceeds of $2.5-3.0 billion in the 2008 fourth quarter from the sale of a 25% interest in the Marcellus Shale, the sale of leasehold and associated production in three other areas and the sale of its fourth volumetric production payment (VPP), all of which are currently underway.In addition, the company is also engaged in active discussion with multiple parties about an investment in its midstream operations.Raising additional funds from asset sales in this environment will provide the company with more financial flexibility and the ability to either reduce debt more than previously planned or to potentially repurchase common stock. Capital Spending:In response to lower natural gas prices, the company intends to further reduce its capital expenditures budget by approximately $1.5 billion in 2009 and 2010 through a combination of reduced drilling and lower leasehold expenditures. These amounts are incremental to the $3.2 billion reduction in capital expenditures the company announced on September 22, 2008 and further cuts for the 2008 fourth quarter are underway. Corporate Liquidity:To ensure that its revolving credit facility could be fully utilized in these turbulent economic times, the company borrowed the remaining capacity under its facility at the end of the 2008 third quarter and invested the cash proceeds in short-term U.S. Treasury and other highly liquid securities.As a result, on September 30, 2008, the company had cash and cash equivalents on hand of approximately $1.5 billion.All 36 lenders that participate in Chesapeake’s revolving credit facility fully funded their commitment, with the exception of Lehman Brothers, which has filed for bankruptcy protection and did not fund its $11 million share of the advance.The company’s revolving credit facility matures in November 2012 and its first maturity of senior unsecured notes is in July Assuming the successful completion of the planned asset sales and as a result of the additional capital expenditure reductions discussed above, Chesapeake anticipates generating excess cash of approximately $1.5 – 2.0 billion in the 2008 fourth quarter and approximately $1.0-1.5 billion in each of 2009 and 2010.The company’s goal is to end 2008 with approximately $2.5-3.0 billion of cash on hand. Debt Covenants:Chesapeake is in compliance with all of its debt covenants.The covenants under the company’s revolving bank credit facility require that the company maintain a “Consolidated Indebtedness to
